Exhibit 10.120

 

 

 

 

 

KOPPERS HOLDINGS INC.


RESTRICTED STOCK UNIT ISSUANCE AGREEMENT – TIME VESTING

 

RECITALS

 

A.

The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board (or the board of directors
of any Parent or Subsidiary) and consultants and other independent advisors who
provide services to the Company (or any Parent or Subsidiary).

B.

Participant is to render valuable services to the Company (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s issuance of
shares of Common Stock to Participant under the Plan.

C.

All capitalized terms in this Agreement shall have the meaning assigned to them
in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1.Grant of Restricted Stock Units.  The Company hereby awards to Participant, as
of the Award Date, Restricted Stock Units under the Plan. Each Restricted Stock
Unit represents the right to receive one share of Common Stock on the specified
issuance date following the vesting of that unit. The number of shares of Common
Stock subject to the awarded Restricted Stock Units, the applicable vesting
schedule for those shares, the date on which those vested shares shall become
issuable to Participant and the remaining terms and conditions governing the
award (the “Award”) shall be as set forth in this Agreement.

AWARD SUMMARY

Award Date:

[__________]

Number of Shares Subject to Award:

________ shares of Common Stock (the “Shares”)

Revised 1/25/18

 



--------------------------------------------------------------------------------

 

Vesting Schedule:

 

 

 

 

 

 

25% of the Shares shall vest upon Participant’s completion of a consecutive
twelve (12)-month period of Service measured from the Award Date.  25% of the
Shares shall vest upon Participant’s completion of a consecutive twenty-four
(24)-month period of Service measured from the Award Date.  25% of the Shares
shall vest upon Participant’s completion of a consecutive thirty-six (36)-month
period of Service measured from the Award Date.  25% of the Shares shall vest
upon Participant’s completion of a consecutive forty-eight (48)-month period of
Service measured from the Award Date.  

However, one or more Shares may be subject to accelerated vesting in accordance
with the provisions of Paragraph 5 of this Agreement.

Issuance Schedule:

The Shares in which Participant vests in accordance with the foregoing Vesting
Schedule shall become issuable immediately upon vesting (the “Issue
Date”).  Only a whole number of Restricted Stock Units will become vested as of
any given Issue Date.  If the number of Restricted Stock Units determined as of
an Issue Date is a fractional number, the number vesting will be rounded down to
the nearest whole number with any fractional portion carried forward.  The
actual issuance of the Shares shall be subject to the Company’s collection of
all applicable Withholding Taxes and shall be effected on the applicable Issue
Date or as soon as administratively practicable thereafter, but in no event
later than the close of the calendar year in which such Issue Date occurs or (if
later) the fifteenth (15th) day of the third (3rd) calendar month following such
Issue Date.  The procedures pursuant to which the applicable Withholding Taxes
are to be collected are set forth in Paragraph 6 of this Agreement.

2.Limited Transferability.  Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the Award or the
underlying Shares; provided, however, any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may make a beneficiary designation for this Award at any time by
filing the appropriate form with the Plan Administrator or its designee.

3.Cessation of Service. Except as otherwise provided in Paragraph 5 below,
should Participant cease Service for any reason prior to vesting in one or more
Shares subject to this Award, then the Award will be immediately cancelled with
respect to those unvested Shares, and the number of Restricted Stock Units will
be reduced accordingly.  Participant shall thereupon cease to have any right or
entitlement to receive any Shares under those cancelled units.

4.Stockholder Rights and Dividend Equivalents

(a)The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares following their actual
issuance upon the Company’s collection of the applicable Withholding Taxes.

(b)Notwithstanding the foregoing, should any cash dividend, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for Participant
and credited with a dollar amount equal to the amount of that dividend paid per
share multiplied by the number of Restricted Stock Units at  the time subject to
this Award (plus the number of additional shares previously credited to
Participant pursuant to the dividend equivalent right provisions of this
Paragraph 4) as of the record date for the dividend.  As of the first business
day in January each year, the cash dividend amounts credited to the special book
account during the immediately preceding calendar year shall be converted into a
book entry of an additional number of Restricted Stock Units determined by
dividing (i) those cash dividend equivalent amounts by (ii) the average of the
Fair Market Value

2

Revised 5/1/18



--------------------------------------------------------------------------------

 

per share of Common Stock on each of the dates in the immediately preceding
calendar year on which those dividends on the outstanding Common Stock were
paid.  The additional Restricted Stock Units so credited shall vest at the same
time as the Shares to which they relate and shall be distributed to Participant
concurrently with the issuance of those Shares on the applicable Issue
Date.  However, each such distribution shall be subject to the Company’s
collection of the Withholding Taxes applicable to that distribution.

5.Accelerated Vesting/Change in Control.

(a)Should Participant’s Service terminate by reason of his or her Retirement,
death or Permanent Disability prior to final vesting date set forth in Paragraph
1, then Participant shall immediately vest in the additional number of Shares
(if any) in which Participant would have been vested at the time of such
termination had 25% of the Shares that were scheduled to be vested on the next
anniversary of the Award Date instead vested in a series of twelve (12)
successive equal monthly installments over the duration of the twelve (12) month
period preceding such Award Date.

(b)Any Restricted Stock Units subject to this Award at the time of a Change in
Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the unvested shares of
Common Stock subject to the Award at the time of the Change in Control and
provides for subsequent payout of that value in accordance with the same (or
more favorable) vesting schedule in effect for the Award at the time of such
Change in Control.  In the event of such assumption or continuation of the Award
or such replacement of the Award with a cash retention program, no accelerated
vesting of the Restricted Stock Units shall occur at the time of the Change in
Control.  

(c)In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that
time.  To the extent the actual holders of the outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control,  the successor corporation (or parent entity) may, in connection with
the assumption or continuation of the Restricted Stock Units subject to the
Award at that time, substitute one or more shares of its own common stock with a
fair market value equivalent to the cash consideration paid per share of Common
Stock in the Change in Control transaction, provided such common stock is
readily tradable on an established U.S. securities exchange or market.  

(d)If the Restricted Stock Units subject to this Award at the time of the Change
in Control are not assumed or otherwise continued in effect or replaced with a
cash retention program in accordance with Paragraph 5(b), then those units will
vest immediately prior to the closing of the Change in Control.  The Shares
subject to those vested units, together with any other Shares in which
Participant is at that time vested, will be issued on the Issue Date triggered
by the Change in Control (or otherwise converted into the right to receive the
same consideration per share of Common Stock payable to the other stockholders
of the Company in consummation of that Change in Control and distributed at the
same time as such stockholder payments), subject to the Company’s collection of
the applicable Withholding Taxes pursuant to the provisions of Paragraph 6. For
purposes of this Paragraph 5(d), the Issue Date shall be the effective date of
the Change in Control so long as it qualifies as a “change in the ownership or

3

Revised 5/1/18



--------------------------------------------------------------------------------

 

effective control” of the Company within the meaning of Section 409A(a)(2)(A)(v)
of the Code.  If it does not so qualify, the Restricted Stock Units shall be
vested as of the date of the Change in Control and shall settle on the scheduled
Issue Dates in accordance with the schedule set forth in the Award Summary.

(e)Upon an involuntary termination of Participant’s Service for reasons other
than Misconduct within twenty-four (24) months following a Change in Control
transaction which does not otherwise result in the accelerated vesting of the
Restricted Stock Units pursuant to the provisions of subparagraph (d) of this
Paragraph 5, all unvested Restricted Stock Units hereunder shall immediately
vest at that time. Any unvested cash account maintained on Participant’s behalf
pursuant to the cash retention program established in accordance with
subparagraph (b) of this Paragraph 5 shall also vest at the time of such
involuntary termination.  The Issue Date for such vested Shares or cash shall be
the date of such termination of Service (subject to any six-month payment delay
to the extent required to comply with Section 409A of the Code), so long as the
Change in Control qualifies as a “change in the ownership or effective control”
of the Company within the meaning of Section 409A(a)(2)(A)(v) of the Code.  If
it does not so qualify, to the extent necessary to comply with the requirements
of Section 409A of the Code, the Restricted Stock Units shall be vested as of
the date of such termination of Service and shall settle on the scheduled Issue
Dates in accordance with the schedule set forth in the Award Summary.

(f)This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

6.Collection of Withholding Taxes.  

(a)Upon the applicable Issue Date, the Company shall issue to or on behalf of
Participant a certificate (which may be in electronic form) for the applicable
number of underlying shares of Common Stock, subject, however, to the Company’s
collection of the applicable Withholding Taxes.

(b)Regardless of any action the Company or the Affiliate that employs the
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account, or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items owed by the
Participant is and remains the Participant’s responsibility and that such amount
may exceed the amount actually withheld by the Company and/or the Employer.  The
Participant further acknowledges that the Company and/or the Employer (i) makes
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant or vesting
of the Restricted Stock Units, the issuance of Shares upon settlement of the
Restricted Stock Units, the subsequent sale of Shares, and the receipt of any
dividends or dividend equivalents; and (ii) does not commit and is under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result.  Further, if the Participant becomes subject to tax
in more than one jurisdiction, the Participant acknowledges that the Company
and/or the Employer (or former Employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

4

Revised 5/1/18



--------------------------------------------------------------------------------

 

(c)Until such time as the Company provides Participant with written or
electronic notice to the contrary, the Company shall collect Withholding Taxes
required to be withheld with respect to the vesting or issuance of the vested
Shares hereunder (including shares attributable to the dividend equivalent
rights provided under Paragraph 4) through an automatic share withholding
procedure pursuant to which the Company will withhold, at the time of such
vesting or issuance, a portion of the  Shares with a Fair Market Value (measured
as of the vesting or issuance date) equal to the amount of those taxes  (the
“Share Withholding Method”), as determined by the Company. Participant shall be
notified in writing or electronically in the event such Share Withholding Method
is no longer available.

(d)Should any Shares (including shares attributable to the dividend equivalent
rights provided under Paragraph 4) be vested or be issued at a time when the
Share Withholding Method is not available, then the Withholding Taxes required
to be withheld with respect to those Shares shall be collected from Participant
through either of the following alternatives:

-Participant’s delivery of his or her separate check payable to the Company in
the amount of such taxes, or

-the use of the proceeds from a next-day sale of the Shares issued to
Participant, provided and only if (i) such a sale is permissible under the
Company’s trading policies governing the sale of Common Stock, (ii) Participant
makes an irrevocable commitment, on or before the Issue Date for those Shares,
to effect such sale of the Shares and (iii) the transaction is not otherwise
deemed to constitute a prohibited loan under Section 402 of the Sarbanes-Oxley
Act of 2002.

(e)Except as otherwise provided in Paragraph 4 and Paragraph 5(b) the settlement
of all Restricted Stock Units which vest under the Award shall be made solely in
shares of Common Stock.  In no event, however, shall any fractional Shares be
issued.  Accordingly, the total number of shares of Common Stock to be issued
pursuant to the Award shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.

 

7.Compliance with Laws and Regulations.  The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Company and
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange on which the Common Stock may
be listed for trading at the time of such issuance.

8.Additional Conditions.  

(a)The Company may cancel this Award, and Participant shall cease to have any
further right to the underlying Shares, at any time Participant is not in
compliance with this Agreement, the Plan and the following conditions:

(i)Participant shall not render services for any organization or engage,
directly or indirectly, in any business which, in the judgment of the Plan
Administrator or, if delegated by the Plan Administrator to the Chief Executive
Officer, in the judgment of such officer, is or becomes competitive with the
Company or any Affiliate, or which is or becomes otherwise prejudicial to or in
conflict with the interests of the Company or any Affiliate. Such judgment shall
be based on Participant’s positions and responsibilities while employed by the
Company or an Affiliate, Participant’s post-Service responsibilities and
position with the other

5

Revised 5/1/18



--------------------------------------------------------------------------------

 

organization or business, the extent of past, current and potential competition
or conflict between the Company or an Affiliate and the other organization or
business, the effect on customers, suppliers and competitors of Participant’s
assuming the post-Service position and such other considerations as are deemed
relevant given the applicable facts and circumstances. Participant shall be
free, however, to purchase as an investment or otherwise, stock or other
securities of such organization or business so long as they are listed upon a
recognized securities exchange or traded over the counter, and such investment
does not represent a substantial investment to Participant or a greater than one
percent (1%) equity interest in the organization or business.

(ii)Participant shall not, without prior written authorization from the Company,
disclose to anyone outside the Company, or use in other than the Company’s
business, any secret or confidential information, knowledge or data, relating to
the business of the Company or an Affiliate in violation of his or her agreement
with the Company or the Affiliate.

(iii)Participant shall disclose promptly and assign to the Company or the
Affiliate all right, title and interest in any invention or idea, patentable or
not, made or conceived by Participant during employment by the Company or the
Affiliate, relating in any manner to the actual or anticipated business,
research or development work of the Company or the Affiliate and shall do
anything reasonably necessary to enable the Company or the Affiliate to secure a
patent where appropriate in the United States and in foreign countries.

(iv)Participant shall not in any way, directly or indirectly (a) induce or
attempt to induce any employee of the Company to quit employment with the
Company; (b) otherwise interfere with or disrupt the Company’s relationship with
its employees; (c) solicit, entice, or hire away any employee of the Company; or
(d) hire or engage any employee of the Company or any former employee of the
Company whose employment with the Company ceased less than one (1) year before
the date of such hiring or engagement.

(v)Participant will not divert or attempt to divert from the Company any
business the Company had enjoyed or solicited from its customers during the two
(2) years prior to the diversion or attempted diversion of such business.

(vi)Participant shall not make any disparaging statements about the Company to
any of the Company’s past, present, or future customers, employees, clients,
contractors, vendors, or to the media or to any other person either orally or by
any other medium of communication, including internet communication.  As used
herein, the term "disparaging statement" means any communication, oral or
written, which would cause or tend to cause humiliation or embarrassment or to
cause a recipient of such communication to question the business condition,
integrity, product, service, quality, confidence, or good character of the
Company.

(b)Notwithstanding any other provision of the Plan or this Agreement, the Plan
Administrator in its sole discretion may cancel this Award at any time prior to
the issuance of the Shares, if the employment of Participant shall be
terminated, other than by reason of death, unless the conditions in this
Paragraph 8 are met.

(c)Failure to comply with the conditions of this Paragraph 8 prior to, or during
the six months after, any payment or delivery pursuant to this Award shall cause
the issuance of the Shares to be rescinded. The Company shall notify Participant
in writing of any such rescission within two (2) years after delivery of the
Shares, and within ten (10) days after receiving such notice, Participant shall
either return the delivered Shares to the Company or pay

6

Revised 5/1/18



--------------------------------------------------------------------------------

 

to the Company the amount of the proceeds recognized upon any sale or other
disposition of those Shares.

(d)Upon delivery of the Shares pursuant to this Award, the Plan Administrator
may require Participant to certify on a form acceptable to the Plan
Administrator, that Participant is in compliance with the terms and conditions
of the Plan and this Agreement.

(e)In accordance with Section 6(e)(xx) of the Plan, this Award, and the right to
receive and retain any Shares or cash payments covered by this Award, shall be
subject to rescission, cancellation or recoupment, in whole or part, if and to
the extent so provided under any “clawback” or similar policy of the Company in
effect on the Award Date or that may be established thereafter, including any
modification or amendment thereto, or as required by the Sarbanes-Oxley Act of
2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or other
applicable law.

(f)By accepting this Award under the Plan, Participant agrees and acknowledges
that Participant is obligated to cooperate with, and provide any and all
assistance necessary to, the Company to recover or recoup any Award or amounts
paid under the Plan subject to claw-back pursuant to such law or policy.  Such
cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover or recoup any
Award or amounts paid pursuant to this Award.

9.Notices.  Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Secretary
of the Company at its principal corporate office at 436 Seventh Avenue,
Pittsburgh, PA 15219.  Except to the extent electronic notice is expressly
authorized hereunder, any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this Agreement.  All notices
shall be deemed effective upon personal delivery (or electronic delivery to the
extent authorized hereunder) or upon deposit in the U.S. mail, postage prepaid
and properly addressed to the party to be notified.

10.Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

11.Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.  The
provisions of the Plan are incorporated in this Agreement in their entirety.  In
the event of any conflict between the provisions of this Agreement and the Plan,
the provisions of the Plan shall control.  A Prospectus describing the Plan has
been delivered to the Participant.  The Plan itself is available upon request.

12.Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without resort to Pennsylvania’s conflict-of-laws rules. Any arbitration, legal
or equitable action, or any proceeding arising directly, indirectly, or
otherwise in connection with, out of, related to, or from

7

Revised 5/1/18



--------------------------------------------------------------------------------

 

the Agreement, or any provision hereof, shall exclusively be filed and
adjudicated in Allegheny County, Pennsylvania and no other venue.

13.Employment at Will.  Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause, unless
such rights have otherwise been limited pursuant to a separate agreement between
the Company (or any Parent or Subsidiary) and Participant.

14.Section 409A.  This Award is intended to be excepted from coverage under, or
compliant with the provisions of, Section 409 of the Code and the regulations
promulgated thereunder (“Section 409A”) and shall be construed
accordingly.  Notwithstanding the foregoing or any provision of the Plan to the
contrary, if the Award is subject to the provisions of Section 409A (and not
excepted therefrom), the provisions of the Plan and this Agreement shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).  If any payments or benefits hereunder
may be deemed to constitute nonconforming deferred compensation subject to
taxation under the provisions of Section 409A, Participant agrees that the
Company may, without the consent of Participant, modify the Agreement and the
Award to the extent and in the manner the Company deems necessary or advisable
or take such other action or actions, including an amendment or action with
retroactive effect, that the Company deems appropriate in order either to
preclude any such payments or benefits from being deemed “deferred compensation”
within the meaning of Section 409A or to provide such payments or benefits in a
manner that complies with the provisions of Section 409A such that they will not
be taxable thereunder. Notwithstanding, the Company makes no representations
and/or warranties with respect to compliance with Section 409A, and Participant
recognizes and acknowledges that Section 409A could potentially impose upon
Participant certain taxes or interest charges for which Participant is and shall
remain solely responsible.

15.Further Assurances.  The Participant agrees, upon demand of the Company or
the Plan Administrator, to do all acts and execute, deliver and perform all
additional documents, instruments, and agreements that may be reasonably
required by the Company or the Plan Administrator, as the case may be, to
implement the provisions and purposes of this Agreement and the Plan.

16. Additional Acknowledgments; Appendix B.  By accepting this Award, the
Participant acknowledges and agrees that this Award is subject to the general
terms applicable to Awards granted to employees outside the U.S. set forth in
Appendix B hereto.  Appendix B constitutes part of this Agreement.  The
Participant acknowledges that he or she should review the provisions of Appendix
B carefully, as this Award will be null and void absent the Participant’s
acceptance of such provisions.  The Company reserves the right to impose other
requirements on the Award to the extent that the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


8

Revised 5/1/18



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the Award Date
indicated above.

KOPPERS HOLDINGS INC.

A.

 

By:

 

Title:

President and CEO

 

 

 

Participant  _______________________________

 

 

Signature:

 

Address:

 

B.

 

C.

 

 

 

9

Revised 5/1/18



--------------------------------------------------------------------------------

 

APPENDIX A

DEFINITIONS

When used in this Agreement, the terms which are defined in the Plan shall have
the meanings given to them in the Plan, as modified herein (if applicable).  The
following definitions shall be in effect under the Agreement:

A.Agreement shall mean this Restricted Stock Unit Issuance Agreement.

B.Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.

C.Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

D.Common Stock shall mean shares of the Company’s common stock.

E.Company shall mean Koppers Holdings Inc., a Pennsylvania corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Koppers Holdings Inc. which shall by appropriate action adopt the Plan.

F.Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Participant, any unauthorized use or disclosure by Participant of
confidential information or trade secrets of the Company (or any Parent or
Subsidiary), or any other intentional misconduct by Participant adversely
affecting the business or affairs of the Company (or any Parent or Subsidiary)
in a material manner.  The foregoing definition shall not in any way preclude or
restrict the right of the Company (or any Parent or Subsidiary) to discharge or
dismiss Participant or any other person in the Service of the Company (or any
Parent or Subsidiary) for any other acts or omissions, but such other acts or
omissions shall not be deemed, for purposes of the Plan or this Agreement, to
constitute grounds for termination for Misconduct.

G.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

H.Parent shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, provided each corporation in the
unbroken chain (other than the Company) owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

I.Plan shall mean the Company’s 2018 Long Term Incentive Plan.

J.Plan Administrator shall mean the committee(s) designated by the Board to
administer the Plan.

K.Retirement shall mean Participant’s voluntary termination from Service (i) on
or after his attainment of age sixty five (65), or (ii) on or after his
attainment of age 55 with at

A-1

Revised 1/25/18

 



--------------------------------------------------------------------------------

 

least ten (10) years of service, or involuntary termination from Service with at
least thirty (30) years of service other than in connection with a termination
for Misconduct.  “Years of service” means Participant’s total number of years of
“accumulated service” as such term is defined with respect to salaried employees
under the Retirement Plan for Koppers Inc. (regardless of whether Participant is
eligible to receive a benefit under such plan).

L.Service shall mean Participant’s performance of services for the Company (or
any Parent or Subsidiary) in the capacity of an Employee, a non-employee member
of the board of directors or a consultant or independent advisor. For purposes
of this Agreement, Participant shall be deemed to cease Service immediately upon
the occurrence of either of the following events: (i) Participant no longer
performs services in any of the foregoing capacities for the Company (or any
Parent or Subsidiary) or (ii) the entity for which Participant performs such
services ceases to remain a Parent or Subsidiary of the Company, even though
Participant may subsequently continue to perform services for that entity.
Service shall not be deemed to cease during a period of military leave, sick
leave or other personal leave approved by the Company; provided, however, that
except to the extent otherwise required by law or expressly authorized by the
Plan Administrator or by the Company’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period Participant is
on a leave of absence.  

M.Subsidiary shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

N.Withholding Taxes shall mean the income (federal, state, local or other
jurisdiction), payroll, employment or other taxes required to be withheld by the
Company in connection with the Award (at vesting or otherwise), including any
additional shares resulting from the dividend equivalent right provisions of the
Award.

 

A-2

Revised 1/25/18

 



--------------------------------------------------------------------------------

 

APPENDIX B

 

GENERAL TERMS APPLICABLE TO AWARDS

GRANTED TO EMPLOYEES OUTSIDE THE U.S.

 

This Appendix B includes additional or different terms and conditions that
govern the Award if the Participant resides and/or works outside the U.S.

 

A.Data Privacy.  By accepting this Award, the Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Participant’s personal data as described in this document and
any other grant materials by and among, as applicable, the Company, the
Employer, and any other Affiliate for the exclusive purpose of implementing,
administering, and managing the Participant’s participation in the Plan.

 

The Participant understands that the Company and the Employer hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, email address, telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Affiliates, and details of any entitlement to shares of stock or
equivalent benefits awarded, canceled, vested, unvested, or outstanding in the
Participant’s favor (“Data”), for the purpose of implementing, administering,
and managing the Participant’s participation in the Plan.  

 

The Participant understands that the Company, the Employer, or other Affiliates
will transfer Data among themselves as necessary, and may each further transfer
Data to any third party that is assisting the Company (or may assist the Company
in the future) with the implementation, administration, and management of the
Plan.  The Participant understands that these recipients may be located in the
United States, and that the United States may have different data privacy laws
and protections from the Participant’s country.  The Participant understands
that the Participant may request a list with the names and addresses of any
potential recipients of Data by contacting the Participant’s local human
resources representative.  The Participant authorizes the recipients to receive,
possess, use, retain, and transfer Data, in electronic or other form, for the
exclusive purposes of implementing, administering, and managing the
Participant’s participation in the Plan.  The Participant understands that Data
will be held only as long as is necessary to implement, administer, and manage
the Participant’s participation in the Plan.  

 

The Participant understands that  the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative.  Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis.  If
the Participant does not consent, or if the Participant later seeks to revoke
the Participant’s consent, the status of Participant’s employment or service
with the Employer will not be affected; the only consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant to the Participant Units or other awards or to administer or maintain such
awards.  Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to benefit from the
Units.  For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent,

B-1

Revised 1/25/18

 



--------------------------------------------------------------------------------

 

the Participant understands that the Participant may contact the Participant’s
local human resources representative.

 

Further, upon request of the Company or the Employer, the Participant agrees to
provide a separate executed data privacy consent form (or any other agreements
or consents that may be required by the Company and/or the Employer) that the
Company and/or the Employer may deem necessary to obtain from the Participant
for the purpose of administering the Participant’s participation in the Plan in
compliance with the data privacy laws in the Participant’s country, either now
or in the future.  The Participant understands and agrees that the Participant
will not be able to participate in the Plan if the Participant fails to provide
any such consent or agreement requested by the Company and/or the Employer.

 

B.Additional Acknowledgements.  By entering into this Agreement and accepting
the grant of Restricted Stock Units evidenced hereby, the Participant
acknowledges, understands, and agrees that:

 

i.the Plan is established voluntarily by the Company, is discretionary in
nature, and may be terminated by the Company at any time, except as otherwise
set forth in the Plan;

 

ii.the grant of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units or benefits in lieu of Restricted Stock Units, even if such awards
have been awarded in the past;

 

iii.all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

iv.this Award and the underlying Shares, and the income from and value of same,
are not intended to replace any pension rights or compensation;

 

v.this Award and the underlying Shares, and the income from and value of same,
are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, or end-of-service payments; bonuses;
long-service awards; pension, retirement, or welfare benefits; or similar
payments;

 

vi.unless otherwise agreed with the Company, this Award and the underlying
Shares, and the income from and value of same, are not granted as consideration
for, or in connection with, any service the Participant may provide as a
director of any Affiliate;

 

vii.this Award is made solely by the Company, with principal offices at 436
Seventh Avenue, Pittsburgh, PA, U.S.A., and the Company is solely responsible
for the administration of the Plan and the Participant’s participation in the
Plan;  

 

viii.the future value of the Shares that may be delivered in settlement of the
Restricted Stock Units (to the extent earned) is unknown, indeterminable, and
cannot be predicted with certainty;

B-2

Revised 1/25/18

 



--------------------------------------------------------------------------------

 

 

ix.no claim or entitlement to compensation or damages in favor of the
Participant (or any person claiming through the Participant) shall arise from
forfeiture of the Restricted Stock Units resulting from a termination of Service
(for any reason whatsoever, whether or not such termination of Service is later
found to be invalid or in breach of the employment laws in the jurisdiction
where the Participant is employed or providing services or the terms of the
Participant’s employment or service agreement, if any) or recoupment of all or
any portion of any payment made pursuant to the Restricted Stock Units as
provided by any Company policy on recoupment of incentive compensation;

 

x.for purposes of the Restricted Stock Units, the Participant’s termination
of  Service occurs as of the date the Participant is no longer actively employed
and providing services to the Company or one of its Affiliates (for any reason
whatsoever, whether or not such termination of Service is later found to be
invalid or in breach of the employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service agreement, if any), and unless otherwise expressly
provided in this Agreement or otherwise determined by the Company, the
Participant’s right to vest in any portion of the Award under the Plan, if any,
will terminate as of such date and will not be extended by any notice period
(e.g., the Participant’s active employment or period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under the employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service agreement, if any); the Company, in its sole discretion,
shall determine when the Participant is no longer actively employed or providing
services for purposes of the Award (including whether the Participant may still
be considered to be actively employed or providing services while on a leave of
absence);

 

xi.unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Units or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out, or substituted, in
connection with any corporate transaction affecting the Shares; and

 

xii.neither the Company, the Employer, nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the
Restricted Stock Units, any payment made pursuant to the Restricted Stock Units,
or the subsequent sale of any Shares acquired under the Plan.

 

C.No Advice Regarding Grant.  The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, acquisition of any Shares under the
Plan, or subsequent sale of such Shares.  The Participant should consult with
the Participant’s personal tax, legal, and financial advisors regarding the
Participant’s participation in the Plan before taking any action in relation
thereto.

 

B-3

Revised 1/25/18

 



--------------------------------------------------------------------------------

 

D.Language.  The Participant acknowledges that he or she is proficient in the
English language and understands the content of this Agreement and other
Plan-related materials.  If the Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version differs from the English version,
the English version shall control.

 

E.Electronic Delivery and Acceptance.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.

 

F.Foreign Asset/Account Reporting Requirements.  The Participant acknowledges
that there may be certain foreign asset and/or account reporting requirements
that may affect the Participant’s ability to acquire or hold Shares acquired
under the Plan (or cash received from participating in the Plan) in a brokerage
or bank account outside of the Participant’s country.  The Participant may be
required to report such accounts, assets, or transactions to the tax or other
authorities in his or her country.  The Participant may also be required to
repatriate sale proceeds or other funds received as a result of participating in
the Plan to the Participant’s country through a designated bank or broker within
a certain time after receipt.  The Participant acknowledges that it is his or
her responsibility to be compliant with such regulations and the Participant
should speak to his or her personal advisor on this matter.

 

 

B-4

Revised 1/25/18

 

